Citation Nr: 1517968	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for hepatitis B/C.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Togus, Maine.

The Veteran was afforded a videoconference hearing in December 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During personal hearing in December 2013, the Veteran testified that his service-connected hepatitis and major depressive disorder were more severely disabling than reflected by the currently assigned disability evaluations and had gotten worse.  The record reflects that he was last examined for VA compensation and pension purposes for hepatitis and major depressive disorder in March 2011 and October 2011, respectively. 

The Court of Appeals of Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the contentions that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant will be afforded current VA examinations to evaluate the service-connected hepatitis B/C and major depressive disorder.

Additionally, the record indicates that the appellant receives continuing VA outpatient treatment for multiple disorders, including service-connected conditions.  The most recent VA records date through December 2012.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from January 2013 through the present should be requested and associated with the claims folder or the electronic record.  

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from January 2013 through the present and associate them with the claims folder or Virtual VA/VBMS.  All attempts to obtain records should be documented.

2.  Schedule the Veteran for a hepatitis examination by an appropriate examiner.  The examiner should be provided access to the claims folder and Virtual VA.  The examiner should provide a detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings.  All necessary tests and studies should be performed.  Any functional impairment should be set forth in detail.

3.  Schedule the Veteran for a VA psychiatric examination to determine the status of the service-connected major depressive disorder.  The claims folder and access to Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to psychiatric disability.  The examiner should provide a full multi-axial evaluation, to include the assignment of a numerical score on the Global Assessment of Functioning (GAF) scale.  All functional impairment attributable to psychiatric disability should be set forth in detail

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




